COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE:                                                           No. 08-19-00045-CR
                                                 §
 EDUARDO SANCHEZ,                                            AN ORIGINAL PROCEEDING
                                                 §
 RELATOR.                                                           IN MANDAMUS
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Selena Solis, Judge of the 243rd District Court of El Paso, Texas and concludes that

Relator’s petition for writ of mandamus should be denied. We therefore deny the petition for writ

of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 31ST DAY OF JANUARY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.